Title: To George Washington from Isaac Ledyard, 27 September 1780
From: Ledyard, Isaac
To: Washington, George


                        
                            Sir
                            FishKill 27 Septr 1780
                        
                        Since sealing my Letter to your Excellency I recollect to have mentioned that I know nothing against young Mr
                            Smyth besides his endeavouring to conceal these papers & I meant nothing which regarded Genl Arnolds & Joshua
                            Smyths Treachery.
                        I thought it necessary to make this supplement to my Letter of this morning, least that should apear to
                            contradict my former Letter to Col. Lamb wherein I mention Mr Wm Smyth’s being at his Uncle Wm Smyths on Long Island and
                            Govr Tryon’s coming frequently there expressly to converse with him. I am with the greatest Respect Your Excellency’s most
                            Obedt and Humble Servt
                        
                            I Ledyard
                        
                    